Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21, 24 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149).
Zhao, paragraph 68 of the PGPUB, teaches a composition comprising at least one cellulose nanomaterial, an inorganic salt component, and/or a stabilizing agent (e.g., methyl cellulose, carboxymethyl cellulose or other cellulose derivatives, chitosan, and the like).  
Zhao, paragraph 96 of the PGPUB, teaches a cellulose nanomaterial in an amount ranging from about 0.02 wt/v % to about 5 wt/v %; and a surfactant in an amount ranging from about 0.01% wt/v % to about 5 wt/v %.
Zhao, paragraph 86 of the PGPUB, teaches in any or all of the described embodiments, the composition can further comprise a stabilizing agent. The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a crosslinking agent, an additive agent, an agricultural agent, or a combination of two or more thereof.
	Zhao, paragraphs 105-106 of the PGPUB, teaches the additive agent is selected from a plasticizer wherein the plasticizer is selected from glycerol, sorbitol, polyethylene glycol 400, or a combination of two or more thereof.
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19. 
Sorbitol in the amount of 0.1 wt/v% to about 10 w/v% as taught by Zhao reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1. 
The method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would improve the oxygen transmission rate of the solid film or coat. 
Although Zhao teaches a cellulose nanomaterial, Zhao does not teach a specific crystallinity. 
Lafitte teaches nanocellulose. 
Lafitte, paragraphs 37-40 of the PGPUB, teaches NCC can be prepared through acid hydrolysis of the amorphous and disordered paracrystalline regions of cellulose fibers that have a lower resistance to acid attack as compared to the crystalline regions of cellulose fibers. During the hydrolysis reaction, the amorphous and disordered paracrystalline regions of the cellulose fibers are hydrolyzed, resulting in removal of microfibrils at the defects. This process also results in rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure. In embodiments, the hydrolysis process may be conducted under mild conditions such that the process does not result in any considerable degradation or decomposition rod-like crystalline portion of the cellulose. 
Consequently, NCC particles with “rod-like” shapes (herein after referred to as “rod-like nanocrystalline cellulose particles' or more simply “NCC particles') having a crystalline structure are produced. 
The NCC particles may be exceptionally tough, with a strong axial Young's modulus (150 GPa) and may have a morphology and crystallinity similar to the original celluose fibers (except without the presence of the amorphous). The degree of crystallinity can vary from about 50% to about 100%. 
The NCC particles may have a length of from about 50 to about 500 nm. In embodiments, the diameter of the NCC particles may further have a diameter of from about 2 to about 500 nm. The NCC particles may have an aspect ratio (length:diameter) of from about 10 to about 100, such as from about 25 to about 100, or from about 50 to about 75.
An aspect ratio (length:diameter) of from about 10 to about 100 as taught by Lafitte reads on elongated as claimed in claim 19. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure wherein the degree of crystallinity can vary from about 50% to about 100% as taught by Lafitte as the nanocellulose material as taught by Zhao as this material can be made by a hydrolysis process conducted under mild conditions and is exceptionally tough, with a strong axial Young's modulus. 
Further, the combined references teach the film to be free of hygroscopic salts as claimed in claim 19. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1.

Regarding claim 24, Zhao teaches the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1.
Further, Zhao teaches the additive composition consisting of an sorbitol and either alginic acid or hyaluronic acid. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) as applied to claim 19 and further in view of Kang et al (2015). 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by the references above as BTCA is more effective for cross-linking than citric acid. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) as applied to claim 19 and further in view of Berglund et al (WO2015063163). 
 Zhao, paragraph 162 of the PGPUB, teaches examples of suitable additive agents include, but are not limited to, film forming materials, such as a non-starch polysaccharides. 
Zhao, paragraph 177 of the PGPUB, teaches the compositions may be dried to form the films by allowing the water in the composition to evaporate. In some embodiments, the films are dried using heat to facilitate faster drying of the composition thereby preventing or mitigating long-term exposure to oxygen and light.
Although Zhao teaches non-starch polysaccharides, Zhao does these polysaccharides to be xyloglucan. 
Berglund teaches films comprising xyloglucan. 
Berglund, page 3, teaches a film comprising a xyloglucan as an oxygen barrier. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate xyloglucan as taught by Berglund into the composition as taught by the references above as xyloglucan acts as an oxygen barrier and can therefore mitigate exposure to oxygen. 
The method as taught by the references is the same composition as claimed in claim 31 and therefore it would be expected that the method as taught by the references would result in a film having OTR of between 1 and 2 when measured at rt and 0% humidity as claimed in claim 31. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) as applied to claim 19 and further in view of Kang et al (2015). 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by the references above as BTCA is more effective for cross-linking than citric acid. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would result in a film having OTR lower than 1 or between 1 and 2 when measured at rt and 0% relative humidity and an OTR of about 60 when measured at rt and 50% humidity as claimed in claim 33. 

Claims 19-21, 24, 28-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) in view of Zou et al (9266261).
Zhao, paragraph 68 of the PGPUB, teaches a composition comprising at least one cellulose nanomaterial, an inorganic salt component, and/or a stabilizing agent (e.g., methyl cellulose, carboxymethyl cellulose or other cellulose derivatives, chitosan, and the like). 
Zhao, paragraph 96 of the PGPUB, teaches a cellulose nanomaterial in an amount ranging from about 0.02 wt/v % to about 5 wt/v %; and a surfactant in an amount ranging from about 0.01% wt/v % to about 5 wt/v %.
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
The acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19. 
Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a cellulose nanomaterial, Zhao does not teach a specific crystallinity. 
Lafitte teaches nanocellulose. 
Lafitte, paragraphs 37-40 of the PGPUB, teaches NCC can be prepared through acid hydrolysis of the amorphous and disordered paracrystalline regions of cellulose fibers that have a lower resistance to acid attack as compared to the crystalline regions of cellulose fibers. During the hydrolysis reaction, the amorphous and disordered paracrystalline regions of the cellulose fibers are hydrolyzed, resulting in removal of microfibrils at the defects. This process also results in rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure. In embodiments, the hydrolysis process may be conducted under mild conditions such that the process does not result in any considerable degradation or decomposition rod-like crystalline portion of the cellulose. 
Consequently, NCC particles with “rod-like” shapes (herein after referred to as “rod-like nanocrystalline cellulose particles' or more simply “NCC particles') having a crystalline structure are produced. 
The NCC particles may be exceptionally tough, with a strong axial Young's modulus (150 GPa) and may have a morphology and crystallinity similar to the original celluose fibers (except without the presence of the amorphous). The degree of crystallinity can vary from about 50% to about 100%.
The NCC particles may have a length of from about 50 to about 500 nm. In embodiments, the diameter of the NCC particles may further have a diameter of from about 2 to about 500 nm. The NCC particles may have an aspect ratio (length:diameter) of from about 10 to about 100, such as from about 25 to about 100, or from about 50 to about 75.
The NCC particles may have an aspect ratio (length:diameter) of from about 10 to about 100, such as from about 25 to about 100, or from about 50 to about 75.
An aspect ratio (length:diameter) of from about 10 to about 100 as taught by Lafitte reads on elongated as claimed in claim 19. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure wherein the degree of crystallinity can vary from about 50% to about 100% as taught by Lafitte as the nanocellulose material as taught by Zhao as this material can be made by a hydrolysis process conducted under mild conditions and is exceptionally tough, with a strong axial Young's modulus. 
Further, the combined references teach the film to be free of hygroscopic salts as claimed in claim 19. 
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be starch. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially advantageous. Other polymers having hydroxyl groups include partially hydrolysed polyvinyl esters such as polyvinyl acetate, starch and starch derivatives and cellulose esters having hydroxyl groups. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use starch as taught by Zou as the plasticizer as taught by the references to increase the flexibility of the coating. 
Starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 

Regarding claims 20-21, Zhao teaches starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 

Regarding claim 24, starch in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The references teach the additive composition consisting of starch and an acid. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Regarding claim 32, the references teach a composition comprising NCC and starch. 
The method as taught by the references is the same composition as claimed in claim 32 and therefore it would be expected that the method as taught by the references would result in a film having OTR between 1 and 5 when measured at rt and 0% relative humidity and OTR below 10 when measured at rt and 50% relative humidity as claimed in claim 32. 

Claims 19-21, 24, 28-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) in view of Zou et al (9266261) in view of Kang et al (2015).
Zhao, paragraphs 71-72 of the PGPUB, teaches a composition, comprising a cellulose nanomaterial in an amount ranging from about 0.1 wt/v % to about 10 wt/v %; an inorganic salt component in an amount ranging from about 0.005 wt/v % to about 2.5 wt/v %; and a stabilizing agent in an amount ranging from about 0.05 wt/v % to about 0.1 wt/v %. 
The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a plasticizer. 
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19.
Zhao, paragraph 175 of the PGPUB, teaches the compositions also can be used to form flexible packages.
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be polyvinyl alcohol. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially advantageous. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use polyvinyl alcohol as taught by Zou as the plasticizer as taught by Zhao to increase the flexibility of the coating. 
Polyvinyl alcohol in the amount of 0.01 wt/v% to about .5 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 
Although Zhao, paragraphs 156 and 158, teaches the crosslinking agent can be an acid such as citric, Zhao does not teach the acid to be a polycarboxylic acid. 
Kang teaches preparation of anti-bacterial cellulose fiber via electrospinning. 
Kang, abstract, taches cellulose fiber was immersed in the solution containing β-CD, crosslinking agent and sodium hypophosphite. In order to understand the effect of a crosslinking agent, two different types of the agents, BTCA (1,2,3,4-butanetetracarboxylic acid) and citric acid with various concentrations were used for cross-linking. The crosslinking degree was increased with the concentration of the crosslinking agents, for the both agents.
Kang, page 4, teaches the characteristic peak (1,727 cm−1) was increased as the concentration of the crosslinking agent increased. For the case of citric acid, the peak was slightly increased with the concentration of citric acid. For the case of BTCA, however, the peak was considerably increased with the acid concentration and was larger comparing to the citric acid case at higher concentration. This indicates that BTCA is more effective for cross-linking than citric acid. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use BTCA as taught Kang as the crosslinking agent as taught by the references above as BTCA is more effective for cross-linking than citric acid. 

Regarding claims 20-21, Zhao teaches the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 

Regarding claim 24, Zhao teaches the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The references teach the additive composition consisting of polyvinyl alcohol and an acid.

Regarding claims 28-30, Kang teaches BTCA. 

Regarding claim 34, the method as taught by the references is the same composition as claimed in claim 34 and therefore it would be expected that the method as taught by the references would result in a film having OTR lower than 1 or between 1 and 2 when measured at rt and 0% relative humidity and an OTR lower than 1 or between 1 and 2 or between 0 and .5 when measured at rt and 50% relative humidity as claimed in claim 34. 

Claims 19-21, 24, 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (20160002483) in view of Lafitte et al (20130274149) in view of Zou et al (9266261).
Zhao, paragraph 68 of the PGPUB, teaches a composition comprising at least one cellulose nanomaterial, an inorganic salt component, and/or a stabilizing agent (e.g., methyl cellulose, carboxymethyl cellulose or other cellulose derivatives, chitosan, and the like).  
Zhao, paragraph 96 of the PGPUB, teaches a cellulose nanomaterial in an amount ranging from about 0.02 wt/v % to about 5 wt/v %; and a surfactant in an amount ranging from about 0.01% wt/v % to about 5 wt/v %.
Zhao, paragraph 86 of the PGPUB, teaches in any or all of the described embodiments, the composition can further comprise a stabilizing agent. The stabilizing agent includes a carboxy- or sulfate-containing polysaccharide selected from alginic acid, sodium alginate, carboxymethyl cellulose, pectic polysaccharides, carboxymethyl dextran, xanthan gum, carboxymethyl starch, hyaluronic acid, dextran sulfate, pentosan polysulfate, carrageenans, fuciodans, or a combination of two or more thereof. The stabilizing agent is present in an amount ranging from about 0.05 wt/v % to about 1 wt/v %.
Zhao, paragraph 73 of the PGPUB, teaches the composition can further comprise a crosslinking agent, an additive agent, an agricultural agent, or a combination of two or more thereof.
	Zhao, paragraphs 105-106 of the PGPUB, teaches the additive agent is selected from a plasticizer wherein the plasticizer is selected from glycerol, sorbitol, polyethylene glycol 400, or a combination of two or more thereof.
 	Zhao, paragraph 163 of the PGPUB, teaches plasticizers can be present in an amount ranging from about 0.01 wt/v% to about .5 w/v%. 
Zhao, paragraph 77 of the PGPUB, teaches a method comprising substantially coating a plant or plant part with the composition before or after the plant or plant part is harvested. The plant or plant part is substantially coated with the composition by spraying, dipping, enrobing, or a combination of two or more thereof. The method further comprises drying plant or plant part after it has been coated to form a film on the plant or plant part, wherein drying involves heating the plant or plant part at a temperature of about 30° C. to about 35° C.
Alginic acid or hyaluronic acid in the amount of 0.05 wt/v % to about 1 wt/v % as taught by Zhao reads on at least one acid hygroscopic material as claimed in claim 19. 
Sorbitol in the amount of 0.1 wt/v% to about 10 w/v% as taught by Zhao reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the alginic acid or hyaluronic acid is from between .01:1-1:0.1. 
The method as taught by Zhao is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by Zhao would improve the oxygen transmission rate of the solid film or coat. 
Although Zhao teaches a cellulose nanomaterial, Zhao does not teach a specific crystallinity. 
Lafitte teaches nanocellulose. 
Lafitte, paragraphs 37-40 of the PGPUB, teaches NCC can be prepared through acid hydrolysis of the amorphous and disordered paracrystalline regions of cellulose fibers that have a lower resistance to acid attack as compared to the crystalline regions of cellulose fibers. During the hydrolysis reaction, the amorphous and disordered paracrystalline regions of the cellulose fibers are hydrolyzed, resulting in removal of microfibrils at the defects. This process also results in rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure. In embodiments, the hydrolysis process may be conducted under mild conditions such that the process does not result in any considerable degradation or decomposition rod-like crystalline portion of the cellulose. 
Consequently, NCC particles with “rod-like” shapes (herein after referred to as “rod-like nanocrystalline cellulose particles' or more simply “NCC particles') having a crystalline structure are produced. 
The NCC particles may be exceptionally tough, with a strong axial Young's modulus (150 GPa) and may have a morphology and crystallinity similar to the original celluose fibers (except without the presence of the amorphous). The degree of crystallinity can vary from about 50% to about 100%. 
The NCC particles may have an aspect ratio (length:diameter) of from about 10 to about 100, such as from about 25 to about 100, or from about 50 to about 75.
An aspect ratio (length:diameter) of from about 10 to about 100 as taught by Lafitte reads on elongated as claimed in claim 19. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure wherein the degree of crystallinity can vary from about 50% to about 100% as taught by Lafitte as the nanocellulose material as taught by Zhao as this material can be made by a hydrolysis process conducted under mild conditions and is exceptionally tough, with a strong axial Young's modulus. 
Further, the combined referenced teach the film to be free of hygroscopic salts as claimed in claim 19. 
Although Zhao teaches a plasticizer, Zhao does not teach the plasticizer to be polyvinyl alcohol. 
Zou teaches a nanocrystalline film. 
Zou, col. 3, teaches brittleness of the solid film formed from pure NCC suspension is caused by the strong hydrogen bonding between NCC rod particles. In the present invention the flexibility is increased by adding plasticizers which are usually low molecular polymers, more especially polymers having a Molecular Weight less than 10,000. Polymers having hydroxyl groups such as polyvinyl alcohol are especially advantageous. Polymers with hydroxyl groups are advantageous because the hydroxyl groups have affinity for the NCC crystal surfaces and may hydrogen bond to the crystal surfaces.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use polyvinyl alcohol as taught by Zou as the plasticizer as taught by the references to increase the flexibility of the coating. 
Polyvinyl alcohol in the amount of 0.1 wt/v% to about 10 w/v% as taught by the references reads on at least one –OH- rich material as claimed in claim 19. 
Therefore, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The method as taught by the references is the same composition as claimed in claim 19 and therefore it would be expected that the method as taught by the references would modify at least one property selected from chemical physical and optical properties of the solid film or coat. 

Regarding claims 20-21, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 

Regarding claim 24, the ratio between the OH-rich material and the acid is from between .01:1-1:0.1. 
The references teach the additive composition consisting of polyvinyl alcohol and an acid. 

Regarding claims 28-30, Zhao, paragraphs 156 and 158 of the PGPUB, teaches citric acid as a crosslinking agent. 
Citric acid as taught by Zhao reads on a homo-functional crosslinking agent as claimed in claim 28. 
Citric acid as taught by Zhao reads on a polycarboxylic acid crosslinking agent as claimed in claim 30. 

Regarding claim 35, the method as taught by the references is the same composition as claimed in claim 35 and therefore it would be expected that the method as taught by the references would result in a film having OTR lower than 30 when measured at 0% relative humidity and when measured at 50% relative humidity.

Response to Arguments
Applicant’s arguments, filed 4/20/22, with respect to the rejection(s) of claims 19-21, 24 and 29-35 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an addition reference of Lafitte et al (20130274149).

Applicant argues the amended claims claim a composition that is free of hygroscopic salts such as those disclosed by Zhao. 
Although Zhao teaches embodiments wherein the composition comprises hygroscopic salts, Zhao specifically points to other embodiments that do not include hygroscopic salts. 
For example, as stated above, Zhao, paragraph 96 of the PGPUB, teaches a cellulose nanomaterial in an amount ranging from about 0.02 wt/v % to about 5 wt/v %; and a surfactant in an amount ranging from about 0.01% wt/v % to about 5 wt/v %.
Therefore, specific embodiments of Zhao teach a composition that is free of hygroscopic salts. 
Further, applicant argues cellulose nanomaterial is not NCC. 
Examiner respectfully traverses. 
The amended claims further limit the specific properties of nanocrystalline cellulose which have been addressed in the rejection above. 
Zhao broadly teaches a cellulose nanomaterial. 
Lafitte, paragraphs 37-40 of the PGPUB, teaches NCC particles with “rod-like” shapes (herein after referred to as “rod-like nanocrystalline cellulose particles' or more simply “NCC particles') having a crystalline structure are produced. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure wherein the degree of crystallinity can vary from about 50% to about 100% as taught by Lafitte as the nanocellulose material as taught by Zhao as this material can be made by a hydrolysis process conducted under mild conditions and is exceptionally tough, with a strong axial Young's modulus as stated above. 
Regarding the declaration, the declaration shows the hygroscopic material used in the formulation tested did not include a hygroscopic salt and that the presence of these salts cause a reduction in the oxygen barrier performance. 
As stated above, although Zhao teaches embodiments wherein the composition comprises hygroscopic salts, Zhao specifically points to other embodiments that do not include hygroscopic salts. 
For example, as stated above, Zhao, paragraph 96 of the PGPUB, teaches a cellulose nanomaterial in an amount ranging from about 0.02 wt/v % to about 5 wt/v %; and a surfactant in an amount ranging from about 0.01% wt/v % to about 5 wt/v %.
Therefore, specific embodiments of Zhao teach a composition that is free of hygroscopic salts. 
Applicant further argues NCC viscosity is much lower than that of NFC which is used in Zhao. 
As stated above, the amended claims further limit the specific properties of nanocrystalline cellulose which have been addressed in the rejection above. 
Zhao broadly teaches a cellulose nanomaterial. 
Lafitte, paragraphs 37-40 of the PGPUB, teaches NCC particles with “rod-like” shapes (herein after referred to as “rod-like nanocrystalline cellulose particles' or more simply “NCC particles') having a crystalline structure are produced. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the rod-like nanocrystal line cellulose particles or more simply “NCC particles' having a crystalline structure wherein the degree of crystallinity can vary from about 50% to about 100% as taught by Lafitte as the nanocellulose material as taught by Zhao as this material can be made by a hydrolysis process conducted under mild conditions and is exceptionally tough, with a strong axial Young's modulus as stated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2015145442 As known in the art, NCC are elongated crystalline rod-like nanoparticles. In some embodiments, the cellulose nano-material is characterized by having at least 50% crystallinity. In further embodiments, the cellulose nano-material is monocrystalline.
In some embodiments, the cellulose nanomaterial is NCC.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/27/22